[Cite as State v. Norris, 2019-Ohio-1488.]




                          IN THE COURT OF APPEALS OF OHIO
                              SIXTH APPELLATE DISTRICT
                                  OTTAWA COUNTY


State of Ohio                                          Court of Appeals No. OT-18-019

      Appellee                                         Trial Court No. 17 CR 155

v.

Timothy Norris                                         DECISION AND JUDGMENT

      Appellant                                        Decided: April 19, 2019


                                                   *****

      James J. VanEerten, Ottawa County Prosecuting Attorney, and
      Barbara Gallé Rivas, Assistant Prosecuting Attorney, for appellee.

      Brad F. Hubbell, for appellant.

                                                   *****

      ZMUDA, J.

                                           I. Introduction

      {¶ 1} Appellant, Timothy Norris, appeals the judgment of the Wood County Court

of Common Pleas, sentencing him to 17 months in prison after he pled guilty to one

count of domestic violence. Finding no error below, we affirm.
                          A. Facts and Procedural Background

       {¶ 2} On October 17, 2017, appellant was indicted on one count of domestic

violence in violation of R.C. 2919.25(A) and (D)(3), a felony of the fourth degree. The

charge of domestic violence stemmed from a physical altercation between appellant and

his ex-girlfriend that occurred on September 4, 2017.

       {¶ 3} On October 20, 2017, appellant appeared for arraignment and entered a plea

of not guilty. The matter then proceeded through discovery. On January 8, 2018, the

trial court held a change of plea hearing at which appellant pled guilty to the charge of

domestic violence. The trial court then engaged in a Crim.R. 11 colloquy, during which

appellant provided the following explanation of the incident that gave rise to the domestic

violence charge:

              [We] got in an argument. The side of her face wasn’t where me and

       her got into it. I never hit her on that side of the face.

              I hit her and she hit me and I hit her. It wasn’t that side of the face,

       or whatever.

              She told me to come back. The next thing I know she sent me a

       picture of her face on another side of her face or whatever saying – and then

       I asked her who did that side of her face or whatever? And her friend told

       her to block me on Facebook and then she unblocked me. And I don’t

       know. It was all, they all like was on drugs that day, and all I did was come

       over there and try to ask about my daughter. It is a long story.



2.
      {¶ 4} Thereafter, the trial court asked the state to recount the basis for the

domestic violence charge. The state responded, in relevant part:

             Defendant has been previously convicted of domestic violence out of

      the Ottawa County Municipal Court in 2014. The Case Number is CRB-

      1400232.

             In this particular matter of the indictment, the Defendant went into

      the apartment of his ex-spouse and she had kicked him out. They separated

      earlier, a couple days earlier. There was an altercation. He did slap her

      face and he did leave the apartment.

             And thereafter, she called law enforcement officers after the

      altercation and after he had left.

             The law enforcement officers did take pictures of her face and you

      can see bruising on her left cheek, and this occurred at her residence on

      Buckeye Boulevard here in Port Clinton in Ottawa County.

      {¶ 5} In response to the state’s recitation of the facts, appellant clarified that he

was never married to the victim and that he did not live with the victim. The following

exchange then took place:

             [THE STATE]: I did misspeak when I said ex-spouse. They had

      been living together in a boyfriend-girlfriend relationship. There is a child

      and the paternity is being established, but they were living together as a

      family unit and they had recently separated.

             [THE COURT]: Do you agree with that?

3.
              [APPELLANT]: I wasn’t living there. I live at 1200 West Fremont

       Road, but we was together and split up because I left her alone and then I

       came back over because she wanted me to come back over that and got in a

       little argument and I left her alone.

              ***

              [THE COURT]: Well, do you acknowledge that you caused or

       attempted to cause physical harm to this woman?

              [APPELLANT]: Yes.

       {¶ 6} Following the Crim.R. 11 colloquy, the trial court accepted appellant’s plea,

and found him guilty of domestic violence. The trial court then continued the matter for

sentencing and ordered the preparation of a presentence investigation report.

       {¶ 7} On March 15, 2018, appellant appeared before the trial court for sentencing.

Upon review of the presentence investigation report, the trial court ordered appellant to

serve 17 months in prison. It is from this order that appellant has timely appealed.

                                 B. Assignment of Error

       {¶ 8} In his brief, appellate counsel asserts the following “issue presented for

review,” which we will construe as an assignment of error:

              Did the Court err when it found Mr. Norris II guilty of Domestic

       Violence, a felony of the Fourth Degree in violation of O.R.C. §

       2919.25(A)(D)(3), because the Court failed to establish a factual basis to

       support conviction of the charged offense?



4.
                                           II. Analysis

          {¶ 9} In his sole assignment of error, appellant argues that the trial court erred in

finding him guilty without a sufficient factual basis to support the charge of domestic

violence. In particular, appellant urges that there was no evidence to demonstrate that he

and the victim were “family or household member[s]” as necessary to establish domestic

violence under R.C. 2919.25(A). The state counters that the trial court was not required

to ascertain the factual basis for the plea, because appellant admitted his guilt by pleading

guilty.

          {¶ 10} Relevant here, we have held that a “guilty plea itself provides the necessary

proof of the elements of the crime, thus relieving the trial court of the obligation to

determine whether a factual basis exists to support the plea.” State v. Duhart, 6th Dist.

Lucas No. L-16-1283, 2017-Ohio-7983, ¶ 9, citing State v. Fuller, 12th Dist. Butler No.

CA2008-09-240, 2009-Ohio-5068, ¶ 105-106; see also State v. Rothenbuhler, 6th Dist.

Williams No. WM-15-008, 2016-Ohio-2869, ¶ 6 (“A trial court is not required pursuant

to Crim.R. 11(C) to set forth any factual basis for a guilty plea during a plea hearing.”);

State v. Jones, 6th Dist. Ottawa No. OT-14-042, 2015-Ohio-4209, ¶ 10 (finding that “a

valid guilty plea waives a defendant’s right to challenge his conviction on the grounds of

insufficiency of the evidence”).

          {¶ 11} Appellant pled guilty in this case. Appellant does not challenge the

adequacy of the Crim.R. 11 colloquy, or claim that his guilty plea was not knowingly,

intelligently, and voluntarily entered. Rather, appellant merely asserts that the trial court

lacked a sufficient factual basis to justify its acceptance of his guilty plea. As noted

5.
above, a guilty plea waives the right to challenge the sufficiency of the evidence. Thus,

the trial court was not required to determine whether a factual basis supported appellant’s

plea. Consequently, appellant’s argument is without merit, and his sole assignment of

error is not well-taken.

                                     III. Conclusion

       {¶ 12} In light of the foregoing, the judgment of the Ottawa County Court of

Common Pleas is hereby affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Gene A. Zmuda, J.                                          JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




6.